MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be                                              Sep 15 2020, 7:54 am

regarded as precedent or cited before any                                              CLERK
                                                                                   Indiana Supreme Court
court except for the purpose of establishing                                          Court of Appeals
                                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jessica L. Richert                                       Curtis T. Hill, Jr.
Richmond, Indiana                                        Attorney General of Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Dean Childers,                                     September 15, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-58
        v.                                               Appeal from the Wayne Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Kolger,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         89C01-1701-MR-1



Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020              Page 1 of 13
      Tavitas, Judge.


                                             Case Summary
[1]   James Dean Childers appeals his conviction for murder. We affirm.


                                                     Issues
[2]   Childers raises two issues, which we restate as:


                       I.      Whether the trial court properly admitted a
                               statement made by Childers.

                       II.     Whether Childers’ due process rights were
                               violated.


                                                     Facts
[3]   On the evening of January 14, 2017, Childers went to the Tally Ho bar in

      Richmond, and he was seen wearing a silver cross necklace. At some point,

      Childers left the Tally Ho bar and went to Mack’s Bar in Richmond. Austin

      Sparks and his father, Michael Sparks, also went to Mack’s Bar that evening.

      At some point, Tara Parsley and her friend, Taylor Strunk, also arrived at

      Mack’s Bar.


[4]   Strunk and Austin began talking about Strunk’s ex-boyfriend, Trey, and

      Austin’s estranged wife; Austin became very upset. When Parsley and Strunk

      were ready to leave at approximately 1:30 a.m. on January 15, 2017, Austin

      wanted to go with the women and “hang out,” but Parsley and Strunk refused

      Austin’s request. Tr. Vol. III p. 12. The two women waited until Austin was


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 2 of 13
      distracted while talking to someone else, and the pair left the bar. The women

      walked out the back door of the bar because the front door was broken. When

      they walked outside, Strunk saw Childers, whom she knew. As the women

      were running toward their vehicle, they noticed that Austin was following

      them. Childers also followed the women to their vehicle.


[5]   As the women were trying to leave, Austin and Childers both tried to talk to

      Strunk. Austin pulled out a knife, waved it in the air, told Strunk “tell Trey that

      [Austin] had something for him,” and then put the knife away. Id. at 15, 45.

      Childers said, “you never stabbed somebody in your life,” and Austin

      responded, “do you know me, I don’t know you, do you have a problem with

      me.” Id. at 45. Childers was “kind of ignoring it” and trying to talk to Strunk

      and Parsley. Id. Strunk said that she needed to leave and that Childers and

      Austin needed to go back inside. Strunk then closed her door, and the women

      drove away.


[6]   According to Parsley, “it looked like [Austin and Childers] were having a

      discussion . . . as [the women] were pulling off and it didn’t look like a friendly

      conversation.” Id. at 15-16. According to Strunk, it appeared that Childers was

      “talking sh**.” Id. As the women left, Parsley called Henry Farris in the bar

      “to tell Austin’s dad that he might want to come and get Austin because there

      might be an argument or confrontation . . . .” Id. at 16.


[7]   Near the same time, Morton Maish and his girlfriend, Chelsea Reynolds,

      arrived in the area, parked their vehicle, and walked in the alley toward the bar.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 3 of 13
       Maish and Reynolds heard two angry voices in the alley. Maish could only see

       Austin; because it was dark, Maish could not see the person standing behind

       Austin. Reynolds, however, testified that she saw both Austin and Childers.

       Austin said to Maish, “who does this guy think he is uh, talking shit to me . . .

       .” Id. at 62. Maish and Reynolds continued toward the bar and saw several

       people, including Austin’s father, Michael, run out of the bar toward Austin’s

       location.


[8]    When Michael and the others arrived outside, Childers “was standing up on

       [Austin], right in front of him, and right against him.” Id. at 109. Michael

       “thr[e]w [Childers] away from [Austin].” Id. Michael saw that “Austin was

       standing there, his eyes [were] all bugged out . . . . He’s standing there his eyes

       are just froze. He couldn’t say a word. [Michael] kept tapping him on his jaw,

       Austin, Austin, Austin. There was no response. He never spoke a word.” Id.

       at 110. Austin fell to the ground, and Michael discovered that Austin’s jacket

       was covered in blood. Childers got into his vehicle and left.


[9]    Austin sustained two stab wounds to his chest, one of which damaged his heart,

       resulting in his death. The events leading up to and following the stabbing were

       recorded on the bar’s security cameras; the actual altercation and stabbing,

       however, were outside the view of the cameras.


[10]   William Mills (“William”) is Childers’ stepfather and brother to James Mills

       (“Mills”). On January 15, 2017, William called Mills and said that Childers

       was “in trouble” and “needed a place to stay.” Tr. Vol. III p. 244. Mills drove


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 4 of 13
       to Richmond from Cincinnati, Ohio, to pick up Childers. Childers stayed with

       Mills for five to seven days in Ohio. While Childers stayed with Mills, Childers

       admitted to Mills that he stabbed Austin. Mills also saw that Childers had a

       handgun and a couple boxes of ammunition. Childers told Mills that he “was

       not going back to Indiana” and that he would “hold court in the street,” which

       Mills testified meant “if the cops come to wherever he’s at he’s going to shoot it

       out.” Id. at 250. Mills was on probation or parole at the time and did not want

       a gun in his house. Mills advised Childers that he “had to leave” and that he

       was taking Childers to a relative’s house in Richmond. Tr. Vol. IV p. 2. Mills

       told Childers to put his gun in the backseat of Mills’ vehicle, which Childers

       did. Mills contacted the Richmond Police Department to report that he was

       bringing Childers back to Richmond, and officers stopped Mills’ vehicle and

       arrested Childers.


[11]   A silver cross necklace was located at the crime scene outside Mack’s Bar on

       the ground near the location Austin fell. DNA testing of a sample found on the

       cross demonstrated that it was “at least one trillion times more likely if it

       originated from Austin Sparks, James Childers and two unknown individuals

       than if it originated from four unknown, unrelated, non-tested individuals.” Tr.

       Vol. II p. 228. The analysis provided “strong support for the proposition that

       Austin Sparks and James Childers [were] contributors to the DNA profile.” Id.

       DNA testing of a swab from the chain of the necklace demonstrated that it was

       “at least one trillion times more likely if it originated from Austin Sparks, James

       Childers and another individual than if it originated from three unknown,


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 5 of 13
       unrelated, untested individuals.” Id. The analysis provided “strong support for

       the proposition that James Childers and Austin Sparks [were] contributors to

       the DNA profile.” Id.


[12]   In January 2017, the State charged Childers with murder. A September 2018

       trial, however, ended with a hung jury and a mistrial. At that trial, Mills

       testified that Childers did not admit to stabbing Austin.


[13]   Childers was retried in November 2019. During the jury trial, the trial court

       held a preliminary hearing outside the presence of the jury to review several

       aspects of Mills’ probable testimony, including Childers’ statement about

       holding court in the street. Tr. Vol. III p. 220. The trial court ruled that

       Childers’ statement was admissible as evidence of flight.


[14]   On cross-examination, Mills testified that he decided approximately one month

       before the second trial that he planned to change his testimony and he reported

       this to the deputy prosecutor at that time. After Mills’ testimony was

       completed, Childers argued to the trial court that his due process rights were

       violated by the State knowingly using false testimony to obtain a conviction.

       The deputy prosecutor informed the trial court that, contrary to Mills’

       testimony: (1) Mills informed the deputy prosecutor about his changed

       testimony on the Friday before the trial began; and (2) the deputy prosecutor

       informed Childers’ counsel of the changed testimony on Sunday before the trial

       began. The trial court took the issue under advisement. The parties then




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 6 of 13
       reached an agreement, and the next morning, a stipulation was read to the jury

       as follows:


               The parties stipulate the witness James Mills informed the State
               of Indiana that he decided to change his testimony on Friday,
               November 15th not three weeks ago as he testified. The parties
               further stipulate that this communication was initiated by the
               State of Indiana and not the witness himself.


       Tr. Vol. IV p. 107.


[15]   The jury found Childers guilty of murder. The trial court sentenced Childers to

       sixty-two years in the Department of Correction. Childers now appeals.


                                                   Analysis
                                        I. Admissibility of Evidence

[16]   Childers first challenges the trial court’s admission of Childers’ statement

       regarding holding court in the street. “The general admission of evidence at

       trial is a matter we leave to the discretion of the trial court.” Clark v. State, 994
N.E.2d 252, 259-60 (Ind. 2013). “We review these determinations for abuse of

       that discretion and reverse only when admission is clearly against the logic and

       effect of the facts and circumstances and the error affects a party’s substantial

       rights.” Id. at 260.


[17]   Although the holding court in the street statement was addressed by the parties

       during a preliminary hearing immediately before Mills’ testimony, Childers did

       not object to the statement during Mills’ testimony. By failing to make a


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 7 of 13
       contemporaneous objection, Childers failed to preserve his challenge to the

       admissibility of the evidence. See Brown v. State, 929 N.E.2d 204, 206-07 (Ind.

       2010) (“A contemporaneous objection at the time the evidence is introduced at

       trial is required to preserve the issue for appeal, whether or not the appellant has

       filed a pretrial motion to suppress.”). According, this issue is waived.


[18]   Waiver notwithstanding, Childers argues that his statement was inadmissible

       under Indiana Evidence Rule 403, which provides: “The court may exclude

       relevant evidence if its probative value is substantially outweighed by a danger

       of one or more of the following: unfair prejudice, confusing the issues,

       misleading the jury, undue delay, or needlessly presenting cumulative

       evidence.” According to Childers, the statement was unfairly prejudicial,

       confused the issues, and misled the jury.


[19]   Mills testified that Childers said he “was not going back to Indiana” and that he

       would “hold court in the street,” which Mills interpreted as meaning, “if the

       cops come to wherever he’s at he’s going to shoot it out.” Tr. Vol. III at 250.

       When Childers was arrested, he was in possession of a gun and more than one

       hundred bullets. At a preliminary hearing, the trial court found that Childers’

       statement was admissible because it was similar to evidence of flight. 1




       1
         The State argues that the trial court did not clearly rule on the admissibility of this statement. During the
       403 hearing, the trial court, however, stated: “I think I’m going to let his statements about holding (inaudible)
       in the street come in and like because again, I think that’s the same that’s a Lee v. State issue I think. But you
       both could argue whatever you feel uh, is appropriate there but . . . .” Tr. Vol. III p. 239. The trial court


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020                     Page 8 of 13
[20]   Our Supreme Court has held that “‘[e]vidence of flight may be considered as

       circumstantial evidence of consciousness of guilt.’” Myers v. State, 27 N.E.3d
1069, 1077 (Ind. 2015) (quoting Brown v. State, 563 N.E.2d 103, 107 (Ind.

       1990)). Additionally, “‘[e]vidence of an attempt to avoid arrest [also] tends to

       show guilt.’” Id. (quoting Wilson v. State, 455 N.E.2d 1120, 1123 (Ind. 1983)).


[21]   Childers argues that the prospect of a law enforcement-related shooting is

       “almost certain to evoke strong emotions.” Appellant’s Br. p. 12. The State

       argues that, “[t]hough the statement at issue speaks to flight and Childers’

       desire to avoid arrest, it is unlikely the jury overvalued the statement when

       viewed within the context of the other damaging evidence presented.”

       Appellee’s Br. pp. 16-17. We agree with the State. The jury was already aware

       of substantial evidence that Childers fought with Austin immediately before

       Austin died and that Childers fled Indiana soon thereafter. The statement at

       issue was relevant evidence of flight and further efforts to evade arrest, and we

       find no indication that the statement unduly prejudiced Childers or would have

       confused or misled the jury. The trial court properly admitted the statement.


                                                    II. Due Process

[22]   Childers next argues that his due process rights were violated because the State

       presented false evidence. According to Childers, Mills falsely testified on cross-




       earlier cited Lee v. State, 439 N.E.2d 603, 604 (Ind. 1982), for the proposition that “evidence of an attempted
       escape is relevant to show consciousness of guilt.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020                    Page 9 of 13
       examination regarding the date he informed the State of his change in

       testimony and the State did not correct the testimony on redirect examination.


[23]   “It is well established that ‘a conviction obtained through use of false evidence,

       known to be such by representatives of the State, must fall under the Fourteenth

       Amendment. The same result obtains when the State, although not soliciting

       false evidence, allows it to go uncorrected when it appears.’” Smith v. State, 34
N.E.3d 1211, 1219 (Ind. 2015) (quoting Napue v. Illinois, 360 U.S. 264, 269, 79
S. Ct. 1173, 1177 (1959)). “[A] defendant’s Fourteenth Amendment due

       process rights are violated when the prosecution knowingly uses false testimony

       without disclosing its falsity or attempting to correct it.” Id. In such a case,

       “the proper question is: did the State impermissibly use false testimony to

       obtain a conviction in violation of a defendant’s due process rights?” Id. at

       1220. We focus on “whether the jury’s ability to assess all of the facts and the

       credibility of the witnesses supplying those facts has been impeded to the unfair

       disadvantage of the defendant.” Id. “Active or passive behavior by the State

       that hinders the jury’s ability to effectively act as the fact-finder is impermissible

       and may violate a defendant’s due process rights.” Id.


[24]   Our Supreme Court addressed alleged false testimony in Smith v. State, 34
N.E.3d 1211 (Ind. 2015). There, two people burglarized a Dollar General

       store. Nicole Greenlee, the store manager, was charged and pleaded guilty. At

       her guilty plea hearing, Greenlee testified that she entered the store using the

       security codes and took the money. Later, at Smith’s trial, Greenlee testified

       that Smith entered the store and that Greenlee acted as the lookout. Greenlee

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 10 of 13
       admitted that she told the police multiple stories regarding the burglary and that

       she gave a different story at her guilty plea. Smith moved for a mistrial, which

       the trial court denied.


[25]   On appeal, Smith argued Greenlee’s trial testimony “cannot be viewed as

       simply inconsistent with her previously sworn testimony at the plea hearing.”
Id. at 1219. According to Smith: “One must be false if the other is to be true. . .

       . The State should not be able to ‘cherry pick’ which statement under oath is

       the truth and which is the perjury.” Id. The State argued that “Greenlee gave

       inconsistent statements, which were fully presented to the jury . . . . [thus] [t]he

       State did not knowingly use false testimony; instead, a jury performed its duty

       in making a credibility determination.” Id.


[26]   Our Supreme Court held that “the State did not impair the defendant’s due

       process rights by any misuse of Greenlee’s testimony.” Id. at 1220.


               To the contrary, the State notified opposing counsel and the trial
               court of Greenlee’s conflicting testimony and proactively drew
               attention to the discrepancies in Greenlee’s testimony multiple
               times throughout the trial, thus permitting the jury to fully
               function as an informed fact finder. And the defense was enabled
               to, and did, actively emphasize such inconsistencies to the
               defendant’s advantage. We find no violation of the defendant’s
               due process rights from the State’s use of Greenlee’s testimony in
               this case.
Id. at 1220-21.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 11 of 13
[27]   Here, Mills testified on cross-examination that he informed the State

       approximately a month before the second trial that he was changing his

       testimony. On redirect examination, the State did not attempt to clarify or

       correct Mills’ testimony regarding when the State was notified of the change.

       After Mills’ testimony, Childers brought the matter to the trial court’s attention,

       and the parties later entered into a stipulation. The following morning, this

       stipulation was read to the jury:


               The parties stipulate the witness James Mills informed the State
               of Indiana that he decided to change his testimony on Friday,
               November 15th not three weeks ago as he testified. The parties
               further stipulate that this communication was initiated by the
               State of Indiana and not the witness himself.


       Tr. Vol. IV p. 107.


[28]   As in Smith, we find no violation of Childers’ due process rights here. After

       Childers brought the timing discrepancy to the trial court’s attention, the parties

       entered into a stipulation that was read to the jury and corrected Mills’

       testimony regarding when Mills notified the State that he planned to change his

       prior testimony. Mills’ false testimony regarding the timing of his changed

       testimony was not allowed to go uncorrected. Rather, Childers actively

       participated in correcting Mills’ testimony and expressly agreed to the

       stipulation read to the jury. Moreover, during closing arguments, Childers

       emphasized all of the discrepancies in Mills’ testimony to Childers’ advantage.

       Under these circumstances, we cannot say that the “jury’s ability to assess all of

       the facts and the credibility of the witnesses supplying those facts” was

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 12 of 13
       “impeded to the unfair disadvantage” of Childers. See Smith, 34 N.E.3d at

       1220. Childers’ argument fails.


                                                 Conclusion
[29]   The trial court did not abuse its discretion by admitting Childers’ statement

       regarding holding court in the street, and Childers’ due process rights were not

       violated by Mills’ testimony. We affirm.


[30]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-58 | September 15, 2020   Page 13 of 13